COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In the Interest of C. L. J. S. v. Department of Family and Protective
                           Services

Appellate case number:     01-18-00512-CV

Trial court case number: 2017-02511J

Trial court:               314th District Court of Harris County

       The motion for reclassification of this appeal as non-accelerated is DENIED. See TEX.
FAM. CODE § 263.405; In re A.J.K., 116 S.W.3d 165 (Tex. App.— Houston [14th Dist.], no pet);
O.G.W. v. Dep’t of Family & Protective Servs., 362 S.W.3d 815 (Tex. App.—Houston [1st Dist.],
no pet); TEX. R. JUD. ADMIN. 6.2 (requiring disposition within 180 days of appeals granting
conservatorship to Texas Department of Family and Protective Services).
        The motion for an extension of time is DENIED. If the brief is not filed by August 1, 2018,
the case will be abated to the trial court to conduct a hearing requiring counsel to show cause as to
why the appellant’s brief has not been filed.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                   Acting individually


Date: July 25, 2018